DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered. Claims 1-6 are pending and are examined below. 


Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0284264 A1 (“Chambers”) in view of US 2019/0016345 (“Kitagawa”) in further view of US 2004/0252192 A1 (“Adachi”).

Regarding claims 1 and 6, Chambers discloses causing a first agent mounted in a first vehicle to specify information on driving of a first driver of the first vehicle; requesting, based on the information, an external device to provide information for driving support; and notifying the first driver of information indicating a deriving process of driving support information and the driving support information, the information indicating the deriving process being acquired from the external device (see [0032] the remote vehicle information can include, for example, information representing the location (e.g., GPS location), speed, acceleration and heading of the remote vehicle 14 at each of a plurality of locations of the remote vehicle 14, information representing a respective turning radius of the remote vehicle 14 at each of the plurality of locations of the remote vehicle 14, turn signal activation at the remote vehicle 14 at each of the plurality of locations, and any other type of information suitable for representing a travel path of the remote vehicle 14. As also discussed above, the host vehicle 10 can exchange host vehicle information with the remote vehicle 14. This host vehicle information can include, for example, information representing the location (e.g., GPS location), speed, acceleration and heading of the host vehicle 10 at each of a plurality of locations of the host vehicle 10, information representing a respective turning radius of the host vehicle 10 at each of the plurality of locations of the host vehicle 10, turn signal activation at the host vehicle 10 at each of the plurality of locations, and any other type of information suitable for representing a travel path of the host vehicle).
	Chambers is not explicit on indicating why driving support information was derived, however,
	Kitagawa discloses a driving assistance apparatus which assists driving of a driver that notifies the first driver of information indicating a deriving process of why driving support information was derived and the driving support information, the information indicating the deriving process why the driving support information was derived being acquired from the external device (see [0089] the presentation of the behavior reason information when the present traffic regulation determined by the regulation determiner section 100 corresponds to an attention traffic regulation stored in the regulation DB 81. The behavior reason information is the information which indicates the reason for a behavior of the host vehicle resulting from the driving assistance that is operated to comply with the present traffic regulation determined by the regulation determiner section 100).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kitagawa with the system disclosed by Chambers in order to reduce the sense of incongruity of a driver against a driving assistance in compliance with a traffic regulation even if the driver does not remember the traffic regulation correctly (Kitagawa, [0006]).
	Chambers in view of Kitagawa is not explicit on displaying, to the first driver information indicating why driving support information was derived and the driving support information, the information indicating why the driving support information was derived being acquired from the external device and comprising an exchange of information between the first agent and the external device, however,
	Adachi discloses a terminal apparatus and image forming server that notifies the first driver of the information indicating the deriving process and the driving support information includes displaying, to the first driver information indicating why driving support information was derived and the driving support information, the information indicating why the driving support information was derived being acquired from the external device and comprising an exchange of information between the first agent and the external device (see at least [0002] when driving a car, a car navigation system, etc., is used, for the purpose of obtaining information relating to the road on which the car will run from now. Also, with information relating to traffic jam and accidents, there was already invented a system, in which such the information is provided through the teletext (i.e., text multi-channel) of radio broadcasting, for example, so as to be displayed on a display of the car navigation system, thereby transmitting those to a user).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Adachi with the system disclosed by Chambers in view of Kitagawa in order to provide a terminal apparatus and an image information server, on which the information can be confirmed, in advance, about the information of a place and so on, where a car will pass through from now, within a vehicle, such as a car, etc., thereby enabling a safe driving while keeping composure (Adachi, [0004]).

Regarding claim 2, Chambers further discloses presenting information indicating a position of a second vehicle to the first driver, wherein providing the driving support information based on information of the second vehicle, the driving support information being specified by a second agent mounted in the second vehicle (see [0032] the host vehicle 10 can exchange host vehicle information with the remote vehicle 14. This host vehicle information can include, for example, information representing the location (e.g., GPS location), speed, acceleration and heading of the host vehicle 10 at each of a plurality of locations of the host vehicle 10, information representing a respective turning radius of the host vehicle 10 at each of the plurality of locations of the host vehicle 10, turn signal activation at the host vehicle 10 at each of the plurality of locations, and any other type of information suitable for representing a travel path of the host vehicle).

Regarding claim 3, Chambers further discloses the external device includes a server device (see [0022] the two-way wireless communications network can include one or more global positioning satellites 16 (only one shown), and one or more roadside (terrestrial) units 18 (only one shown), and a base station or external server); and  
notifying the first driver of the information indicating the deriving process and the driving support information includes acquiring information of a second vehicle from the server device and notifying the first driver of the information of the second vehicle (see [0032] the remote vehicle information can include, for example, information representing the location (e.g., GPS location), speed, acceleration and heading of the remote vehicle 14 at each of a plurality of locations of the remote vehicle 14, information representing a respective turning radius of the remote vehicle 14 at each of the plurality of locations of the remote vehicle 14, turn signal activation at the remote vehicle 14 at each of the plurality of locations, and any other type of information suitable for representing a travel path of the remote vehicle 14. As also discussed above, the host vehicle 10 can exchange host vehicle information with the remote vehicle 14. This host vehicle information can include, for example, information representing the location (e.g., GPS location), speed, acceleration and heading of the host vehicle 10 at each of a plurality of locations of the host vehicle 10, information representing a respective turning radius of the host vehicle 10 at each of the plurality of locations of the host vehicle 10, turn signal activation at the host vehicle 10 at each of the plurality of locations, and any other type of information suitable for representing a travel path of the host vehicle).

Regarding claim 4, Chambers in view of Kitagawa is not explicit on notifying the first driver of the information indicating the deriving process and the driving support information includes displaying the information indicating the deriving process in text on a display, however,
	Adachi discloses a terminal apparatus and image forming server that notifies the first driver of the information indicating the deriving process and the driving support information includes displaying the information indicating the deriving process in text on a display (see [0002] when driving a car, a car navigation system, etc., is used, for the purpose of obtaining information relating to the road on which the car will run from now. Also, with information relating to traffic jam and accidents, there was already invented a system, in which such the information is provided through the teletext (i.e., text multi-channel) of radio broadcasting, for example, so as to be displayed on a display of the car navigation system, thereby transmitting those to a user).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Adachi with the system disclosed by Chambers in view of Kitagawa in order to provide a terminal apparatus and an image information server, on which the information can be confirmed, in advance, about the information of a place and so on, where a car will pass through from now, within a vehicle, such as a car, etc., thereby enabling a safe driving while keeping composure (Adachi, [0004]).

Regarding claim 5, Chambers further discloses the deriving process includes a process of exchanging the information between the first agent and a second agent mounted in the second vehicle (see [0027] the vehicle-related parameters can include predetermined data indicating relationships between vehicle speed, vehicle acceleration, yaw, steering angle, etc. when a vehicle is preparing to make a turn. In this event, the storage device 28 can further store data pertaining to vehicle conditions, which can represent a determined vehicle condition of a vehicle of interest, such as the host vehicle 10, a remote vehicle 14, or both. This determined vehicle condition can represent, for example, a vehicle speed and acceleration that is determined for the vehicle of interest at a moment in time. Accordingly, the embodiments disclosed herein can evaluate whether the vehicle condition lies within the area of interest, as represented by the vehicle-related parameters, to determine, for example, whether the vehicle of interest is preparing to make a turn).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665